Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. intercepts 86.70 metres (at) 1.03 g/tonne at the Amisk Gold Project, Saskatchewan 'Historic Drilling of 2.39 g/tonne over 165.12 metres demonstrates bulk potential' Trading Symbols TSX - CRJ NYSE Amex - CGR CALGARY, May 12 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) ("Claude" or the "Company") is pleased to announce that winter drilling results, as well as historic drill data, demonstrate the bulk potential of the Amisk Gold Property. The 12,000 hectare property is located 20 kilometres southwest of Flin Flon, Manitoba and hosts the Amisk-Laurel Gold Deposit. As a first Phase, an eleven hole, 2,300 metre, winter drill program was completed. Results received for the first five holes of the 2010 winter drill program are presented in Table 1. << Table 1: Summary of 2010 Amisk-Laurel Gold Deposit intercepts received to date. From Length Au Ag Hole Easting Northing Az/Dip (m) To (m) (m) (g/t) (g/t) AL-10-271 9648 5045 180/-55 190.73 200.30 9.57 1.02 5.4 AL-10-272 9726 5151 180/-55 196.02 212.10 16.08 1.24 15.2 AL-10-273 9654 5223 180/-55 300.65 334.95 34.30 0.49 2.9 AL-10-275 9921 4925 64/-45 10.65 45.50 34.85 2.91 4.3 incl 12.18 13.00 0.82 13.27 8.0 incl 15.27 16.11 0.84 39.22 15.2 incl 32.00 33.00 1.00 28.89 26.5 AL-10-278 9976 5059 180/-45 11.30 98.00 86.70 1.03 6.0 incl 44.00 46.00 2.00 14.94 4.4 Note: Intervals noted are intercepted width not true width, have been calculated using a 0.3 g/tonne cut-off and are uncut. They may include internal dilution. >> The Amisk Gold Project is a 65:35 joint venture between Claude and St.
